 AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                               for the

                                                   Northern District of California

                  United States of America
                                V.


                       Gabriel Gonzales
                                                                          Case No.           4-20-70327

                          Defendant(s)


                                                CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  March 9, 2020                in the county of            Contra Costa               in the
     Northern          District of          California        , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. §§ 841(a)(1)&{b)(1){B)              Possession with Intent to Distribute More than 50 grams of
                                              Methamphetamine



                                                                                                           filed
                                                                                                                    13 2(120
         This criminal complaint is based on these facts:                                       ^ORTH DISTRICTof?-'^
See Attached Affidavit of DEA Special Agent Joseph Pittaluga                                          OAKLAND OFFICE^^'^'^'A



         SZf Continued on the attached sheet.


                                                                                             Complainant's signature
   Approved as to form
                                                                                 Joseph A. Pittaluga, DEA Special Agent
                             AUSA
                                                                                             Printed name and title


Sworn to before me and signed in my presence.


Date:
                                                                                                Judge's signature

City and state:                      Oakland, Califomia                        Hon. Donna M. Ryu, U.S. Magistrate Judge
                                                                                              Printed name and title



                                                                                                                         Docur|ine^t^o.
                                                                                                                              District Court
                                                                                                                         Criminal Case Processing
                   AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR

                    CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Joseph A. Pittaluga, a Special Agent ofthe Drug Enforcement Administration(DEA),
being duly sworn, state:

                                        INTRODUCTION

        1.      I make this affidavit in support of an application under Rule 4 ofthe Federal
Rules of Criminal Procedure for a criminal complaint and arrest warrant authorizing the arrest of
Gabriel GONZALES,for possession with intent to distribute 50 grams and more of a mixture
and substance containing a detectable amount of methamphetamine, its salts, isomers, and salts
of its isomers, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(l)(B)(viii),
on or about March 9,2020,in the Northern District of California.

                                SOURCES OF INFORMATION

       2.      This affidavit is submitted for the limited purpose of securing a criminal
complaint and arrest warrant. 1 have not included every fact known to me concerning this
investigation. Instead, I have set forth only the facts necessary to establish probable cause that
violations of the federal laws identified above have occurred.

       3.      I have based my statements in this affidavit on my training and experience,
personal knowledge of the facts and circumstances obtained through my participation in this
investigation, information provided by other agents and law enforcement officers, information

provided by reports of other law enforcement officers, information provided by video and

photographic evidence, and information provided by records and databases. I believe these

sources to be reliable. Where I refer to conversations and events, I often refer to them in

substance and in relevant part rather than in their entirety or verbatim, unless otherwise noted.

This affidavit also reflects my current understanding of facts relating to this investigation, but my

understanding may change in the future as the investigation proceeds. My experience and

training as a DEA Special Agent and my participation in this investigation form the basis ofthe

opinions and conclusions set forth below.
                                    AFFIANT BACKGROUND

        4.      I am a DEA Special Agent and I have held this position since August 2016. I
 investigate drug trafficking organizations as a member ofthe DEA,San Francisco Field
 Division, Oakland Resident Office. Prior to my employment with DEA,1 was a sworn law
enforcement officer with the St. Petersburg Police Department in St. Petersburg, Florida, for
approximately eleven years. For approximately eight of those years, I was a detective in the
Narcotics Division.

        5.      I received twenty weeks of specialized drug law enforcement training at the DEA
training academy in Quantico, Virginia, from September of2016 to February of 2017. The
training covered all aspects of drug investigations, including identification of controlled
substances, physical and electronic surveillance, utilization of confidential sources, interview
techniques, undercover operations, financial investigations, money laundering techniques, and
the general operation of drug trafficking organizations.
        6.      Over the course of my law enforcement career, I have participated in hundreds of
investigations of illicit drug traffickers, including complex conspiracies. These investigations
have involved the use of undercover officers, confidential informants, physical surveillance, and
investigative interviews, which have led to the execution of search warrants and arrest warrants
at both the state and federal level. I have participated in the execution of hundreds of warrants to
search locations for controlled substances, related paraphernalia, firearms, and other evidence of
violations of both state and federal narcotics statutes. I have participated in multiple wire
investigations at the state and federal level. 1 have been actively involved as the case
investigator in state and federal investigations and have talked with multiple confidential
informants involved in drug trafficking. I have been the affiant for both state and federal search
warrants related to investigations of narcotics trafficking offenses. My work in these areas has
resulted in arrests of numerous offenders at the state and federal level, seizures of bulk narcotics,

narcotic supplies, and assets. In the course ofthese investigations, I have acted in an undercover

capacity, purchasing crystal methamphetamine, heroin, cocaine base, cocaine powder,

                                                 2
 prescription medications, MDMA,and marijuana. Moreover, I have participated in, planned,
 and/or supervised numerous instances of physical surveillance and electronic surveillance. I
have conducted interviews of defendants at the time of their arrest, and I have debriefed and
interviewed informants and other non-defendants with respect to drug investigations.
Specifically, I have interviewed numerous defendants and informants who have participated in
methamphetamine and cocaine trafficking by Mexican drug trafficking organizations("DTOs").
        7.      As a result of my participation in these and other activities, I have gained
particular knowledge in the use and utility of undercover agents, confidential infonnants,
physical surveillance, wire surveillance, electronic surveillance, oral surveillance, consensual
recordings, investigative inter\'iews, mail covers, trash searches, installation and monitoring of
GPS tracking devices, pole-mounted cameras, and the execution offederal and state search and

arrest warrants. In addition to using the aforementioned investigative techniques, during these
investigations, I also have analyzed information from traditional record sources, such as
telephone toll and subscriber records, as well as non-traditional record sources, such as the
informal ledgers routinely maintained by drug traffickers listing amounts of drugs received from
sources and distributed to customers and the amounts of money received from customers and
owed to sources. I have also gained expertise in the identification and collection of drug and
non-drug evidence, and the analysis and the interpretation of recorded conversations.

Additionally, 1 have spoken extensively with other experienced law enforcement officers and
cooperating individuals about the packaging and preparation of drugs, methods of operation, and
security measures employed by drug traffickers.
       8.      Through my involvement in drug investigations, discussions with other law

enforcement personnel, classroom and field training, discussions with confidential informants,

and arrest interviews of defendants involved in the trafficking of controlled substances, 1 have
become familiar with the methods used by drug traffickers to import, transport, safeguard, and
distribute drugs, and the methods used by drug traffickers to collect, transport, safeguard, remit,

and/or launder drug proceeds. Specifically, 1 have participated in more than ten state and federal
investigations that employed court-authorized wire interceptions in narcotics and/or money

laundering investigations. The majority ofthe wiretap investigations in which 1 have

participated involve organizations trafficking cocaine, heroin, and methamphetamine. During
these investigations, I have reviewed hundreds of line sheets(summaries of intercepted

conversations) or transcripts (written verbatim accounts of intercepted conversations) of drug-

related conversations. I have confirmed the meaning of drug-related intercepted conversations

with the targets themselves in post-arrest debriefings. I have participated in hundreds of hours of
surveillance, observing, and recording the movements of persons trafficking in drugs who were

targets of wiretap interceptions. As such, 1 was able to compare the content ofthe intercepted
conversations with the actual movement and action ofthe persons intercepted on the wiretap.
        9.     I have personally participated in the investigation discussed in this affidavit as the

lead case agent, and 1 am familiar with the facts and circumstances ofthe investigation. My role

in this investigation, combined with my training and experience, information 1 have leamed from

other DBA agents and other law enforcement agencies, my discussions with witnesses involved

in the investigation, and my review of records and reports relating to the investigation form the

basis for the opinions I set forth in this affidavit. Unless otherwise noted, wherever in this

affidavit 1 assert that a statement was made, the infonnation was provided by another DBA
agent, law enforcement officer, or witness who may have had either direct or hearsay knowledge

of that statement and to whom 1 or others have spoken, or whose reports I have read and

reviewed. Such statements are among many statements made by others and are stated in

substance and in part unless otherwise indicated.

                                   APPLICABLE STATUTES

        10.    Title 21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(viii) prohibits a person from

knowingly possessing 50 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, its salts, isomers, or salts of its isomers, with the intent to

distribute it to another person.

        11.    The elements of the Target Offense (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(viii))

                                                 4
 are as follows:(1)the defendant knowingly possessed 50 grams or more ofa mixture or
 substance containing a detectable amount of methamphetamine, and(2)the defendant possessed
 it with the intent to distribute it to another person.
                           FACTS SUPPORTING PROBABLE CAUSE

         12.     On or around March 9,2020, San Pablo Police Department(SPPD)officers were
 dispatched to a residence on Road 20 in San Pablo, California (hereinafter the "Target
 Residence"), in response to a 9-1-1 call reporting a domestic dispute. The 9-1-1 caller had
reported that his father, Gabriel GONZALES, was holding his mother, TB,hostage in their living
room with a handgun. The reporting party, who is sixteen years old, reported that he was in a
bedroom with his sister.

        13.     SPPD officers arrived on scene and established a perimeter around the residence.
After officers arrived, TB walked out the front door ofthe residence. The reporting party and his
sister were able to leave the residence through a bedroom window. GONZALES remained in the
residence for over an hour before surrendering to SPPD. While GONZALES was refusing to
leave the residence, TB spoke with officers. She told officers that GONZALES suspected her of
cheating on him. Earlier in the evening, she was trying to leave for work when he started an
argument, searched through her vehicle and her phone, and chased her down the street. TB said
that GONZALES had tlireatened that it would not be good for her if he found something on her
phone, which she thought meant he would hurt her. TB told SPPD that GONZALES had

firearms. SPPD officers observed that TB appeared upset and was hesitant in answering
questions.

        14.     After GONZALES surrendered, officers breached the front door ofthe residence

(which was locked) and conducted a protective sweep ofthe residence. The residence was then

secured.

        15.     Later, at the police station, SPPD took additional statements, including one from

the reporting party and one from TB. The reporting party told officers that he received a call

from his brother before the incident, asking him to check on their mother because their father had

                                                   5
 hit her.' The reporting party went to the living room and saw his mother, TB,sitting on the
 couch and saw that her face was red. GONZALES was standing by the front door holding a
 handgun, which he then placed into his waistband. TB whispered to the reporting party to call 9-
 1-1 while GONZALES was looking out the front door. The reporting party went to his bedroom,
 bringing his sister there in the process, where he called 9-1-1. The reporting party told SPPD

that GONZALES was upset about TB leaving for a trip to Arizona because he believed she was

cheating on him. The reporting party told SPPD that in addition to the gun he saw GONZALES

holding in the living room, GONZALES had an "'AK'" pellet gun in the garage, a black pistol in

his dresser drawer, and a black shotgun. The reporting party told SPPD that GONZALES had

built a room inside the garage which had two couches and the "AK" was on one of the couches.

         16.      TB told SPPD that she had been married to GONZALES for nine years and that

they had four kids together. TB said that GONZALES suspected that she was cheating on him

and he stopped her as she was trying to leave for work and questioned her, shouted at her, and

searched through her phone. TB got out of the car and ran away from GONZALES,hoping that

someone would intervene. She eventually returned to the vehicle and GONZALES searched it.

GONZALES's cousin arrived and tried to break up the dispute but GONZALES told him not to

get involved and he left. The dispute moved into the residence, where GONZALES began

unpacking a suitcase TB was packing for her trip to Arizona. TB whispered to her son to call the

police. Later, the police arrived. GONZALES asked TB to go outside and see what the police

wanted. TB denied that GONZALES had pulled a gun on her and said that she did not see a gun

on GONZALES during the incident. SPPD observed a two to three inch raised red mark on the

front of TB's neck. TB said that she had just argued with GONZALES and their physical

altercation was limited to GONZALES grabbing her hoodie strings when she was in her car. TB

said she did not want to file charges against GONAZALES. The SPPD officer that interviewed




'The reporting party did not know how his brother knew this, as he was not at the residence.
TB concluded that she was minimizing GONZALES's conduct because she was scared of him

and that she was not truthful about the severity of the altercation and whether GONZALES held

a gun during it.

        17.    SPPD obtained a search warrant from Contra Costa County Superior Court for the
residence, which authorized the search ofthe residence for, among other things, firearms,
including containers large enough to contain firearms.

        18.    Officers executed the search warrantjust after midnight the same evening(now
March 10, 2020). Officers found a loaded Smith & Wesson SD40 VE handgun in the freezer
underneath the ice tray. They also found multiple boxes of ammunition in one ofthe bedrooms.

        19.    In the garage, officers discovered that a comer was walled off to create a

makeshift room. The room had two couches, small tables, and shelves. In the room, officers

found an unlocked safe containing methamphetamine and cocaine. Subsequent presumptive
testing, utilizing a NIK test kit, confirmed that the suspected narcotics seized from the safe were

methamphetamine and cocaine. The methamphetamine was packaged in two, gallon-size zip
lock bags and one, sandwich-size zip lock bag. The gross weight ofthe methamphetamine is

approximately 1,700 grams. The cocaine was packaged in one, gallon-size zip lock bag. The
gross weight ofthe cocaine is approximately 340 grams. Based on my training and experience,
individuals that possess controlled substances in quantities this high possess the substances with
the intent to distribute them to other people. A photo of the drugs, along with the firearm found

in the freezer, is reproduced below;
        20.     In the makeshift room, officers also found a Wal-Mart employee name tag with
"Gabriel" written on it. According to the reporting party, GONZALES used to work at Wal-
Mart and the name tag belonged to him. Officers also found two player's cards from casinos in
California with the name Gabriel Gonzales. While one of GONZALES's sons shares his name

and also lives in the house, I believe these cards belonged to GONZALES (and not his son)
based on the fact that his son is under 21 years old and therefore cannot legally gamble at the
relevant casinos. Based on my training and experience, the fact multiple items with
GONZALES's name on them were found in the makeshift room, and the reporting party's
statement that GONZALES built the makeshift room, I believe that GONZALES knowingly
possessed the drugs that were found in the safe. Officers also found a pellet gun that resembled
an AK-47 rifle and crossbows in the makeshift room.

        21.     Officers found two digital scales in the garage outside ofthe makeshift room.

Based on my training and experience, individuals who sell controlled substances use digital
scales to weigh sale-size portions of drugs to ensure that they are providing customers with the

coiTect amount of the controlled substance.

        22.     Based on my training and experience, the packaging ofthe drugs, the quantity of
the drugs, and the presence of digital scales in close proximity to the drugs, 1 believe that
GONZALES possessed the methamphetamine and cocaine for purposes of distribution and the

drugs were not for his own personal use.

                                       REQUEST TO SEAL

       23.     The DEA's criminal investigation of GONZALES and others associated with the

criminal conduct is ongoing. In addition, it is my belief that prematurely revealing the specific

details, facts, and reasons for the search, as detailed in this affidavit, may cause flight from

prosecution, destruction of or tampering with evidence, intimidation of potential witnesses, and

otherwise seriously jeopardize the investigation (e.g., prompting changes in behavior or

notification of confederates). Accordingly, 1 request that the Court issue an order that the

criminal complaint, this affidavit in support ofthe application for criminal complaint and arrest

                                                  8
warrant, the application for the criminal complaint and arrest warrant, and the attachments
thereto, along with the order itself, be filed under seal until further order ofthe Court.

                                          CONCLUSION

       24.     On the basis of my participation in this investigation and the information
summarized above, I have probable cause to believe that on or about March 9,2020, in the
Northem District of California, GONZALES knowingly possessed with intent to distribute 50
grams and more of a mixture and substance containing a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, in violation of Title 21, United
States Code, Section 841(a)(1)and (b)(l)(B)(viii).



                                              JQSEBU A. PITTALUGA
                                              Special Agent
                                              Drug Enforcement Administration


Subscribed and sworn before me on this j day of

    rORABLE DONNA M. RYU
       States Magistrate Judge
